Opinion issued January 7, 2020.




                                  In The

                           Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                           NO. 01-19-00228-CV
                         ———————————
   IN RE ENERGY XXI GULF COAST, INC. AND ENERGY XXI GIGS
                   SERVICES, LLC, Relators
                          ————————————
                           NO. 01-19-00254-CV
                         ———————————
ENERGY XXI GULF COAST, INC. AND ENERGY XXI GIG S SERVICES,
                     LLC, Appellants
                                    V.
  CORENERGY INFRASTRUCTURE TRUST, INC. AND GRAND ISLE
                 CORRIDOR, LP, Appellees




                  On Appeal from the 11th District Court
                          Harris County, Texas
                    Trial Court Case No. 2019-20787
                           MEMORANDUM OPINION

      Energy XXI Gulf Coast, Inc. and Energy XXI GIGS Services, LLC (“Energy

XXI”), filed a petition for writ of mandamus and a related interlocutory appeal

challenging the trial court’s March 28, 2019 “Order Granting Temporary Restraining

Order and Setting Hearing for Temporary Injunction.”1 We deny the petition and lift

the stay previously imposed.

      Energy XXI’s interlocutory appeal, which was filed in the alternative, does

not raise any new or different arguments other than those addressed in the mandamus

proceeding. Temporary restraining orders cannot be challenged by interlocutory

appeal. See Nikolouzos v. St. Luke’s Episcopal Hosp., 162 S.W.3d 678, 680–81 (Tex.

App.––Houston [14th Dist.] 2005, no pet.); TEX. CIV. PRAC. & REM. CODE

§ 54.014(a) (authorizing interlocutory appeals from specific types of orders).

Therefore, we dismiss the interlocutory appeal for want of jurisdiction.

                                    PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Landau.



1
      The underlying case is CorEnergy Infrastructure Trust, Inc. and Grand Isle
      Corridor, LP v. Energy XXI Gulf Coast, Inc. and Energy XXI GIGS Services, LLC,
      No. 2019-20787 in the 11th District Court of Harris County, Texas, Hon. Kristen
      Brauchle Hawkins, presiding.
      The order that is the subject of this original proceeding was issued by the Honorable
      Steven Kirkland, judge of the 334th District Court, Harris County, Texas, sitting as
      ancillary judge.

                                            2